DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 11/04/2021 have been considered, therefore, see the office action below. 
The examiner will answer all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status the instant application:
Claim[s] 4, 5, 8, are cancelled. 
Claim[s] 1 – 3, 6, 7, 9 are pending in the instant application. 
Claim Rejections - 35 USC § 103
As per claim [s] 1, 2, 3, 7, 9 that were rejected under 35 U.S.C. 103 as being unpatentable over Liu [US PAT # 9516055] in view of Song et al. [US PGPUB # 2015/0262036], further in view of Lee [US PGPUB # 2016/0098403], applicant’s claim amendments have been considered, therefore, the rejections are withdrawn. 
As per claim[s] 6 that were rejected under 35 U.S.C. 103 as being unpatentable over Liu [US PAT # 9516055] in view of Song et al. [US PGPUB # 2015/0262036] and Lee [US PGPUB # 2016/0098403], further in view of Gates et al. [US PAT # 9256748], the rejection is withdrawn. 
Allowable Subject Matter
Claim[s] 1 - 3, 6, 7, 9, are allowed, but are renumbered as 1 – 6. 
Applicant’s remarks and amendments submitted on 11/04/2021 for application number 16490074 have been considered and are persuasive. Therefore, the previously filed claim rejections and objections, if any, have been withdrawn above. The record is clear, therefore, no reason for allowance is necessary.

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434